70360: Case View
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	







	








The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








16-21846: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 70360


Short Caption:IN RE: DISCIPLINE OF LIBORIUS AGWARAClassification:Bar Matter - SCR 111 - Petition


Related Case(s):70361


Lower Court Case(s):NONECase Status:Disposition Filed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:





+
						Party Information
					


RoleParty NameRepresented By


PetitionerThe State Bar of NevadaStephanie A. Tucker Barker
							(State Bar of Nevada/Las Vegas)
						


RespondentLiborius I. AgwaraWilliam B. Terry
							(William B. Terry, Chartered)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


08/08/2016OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


05/11/2016Filing FeeFiling fee waived. Bar Matter.


05/11/2016Petition/BarFiled Petition/Discipline. Petition of Bar Counsel pursuant to SCR 111(4).16-14697




05/16/2016MotionFiled Respondent?s Request for Two Week Period of Time to Respond to the Petition of Bar Counsel Filed in Accordance with Supreme Court Rule 111(4).16-15269




05/18/2016Order/ProceduralFiled Order Granting Motion. Agwara shall have until May 31, 2016, to file and serve any response.16-15641




05/31/2016Petition/BarFiled Supplemental Response to Petition of Bar Counsel Pursuant to Supreme Court Rule 111(4).16-16981




07/13/2016Order/Dispositional BarFiled Order of Referral to Disciplinary Board. "We refer this matter to the appropriate disciplinary board for such action."  NNP16C-MC/MD/MG16-21846